DANIEL E. SCOTT, Judge.
I concur in affirming the judgment as to Counts II through X. I respectfully dissent from the reversal as to Counts I and XI
Count I alleged fraud in two respects. One has been abandoned on appeal.1 The other asserted that Downard misled the Secretary of State in connection with PDA’s corporate termination and (quoting Plaintiffs’ petition):
• “That the State of Missouri and Secretary of State Matt Blunt were unaware of the falsity of those representations.”
• “That the State of Missouri and Secretary of State Matt Blunt relied on those representations as being true.... ”
• “That the State of Missouri and Secretary of State Matt Blunt had a right to rely on those statements.”
Plaintiffs thus sought to recover some $14 million “as a consequence of the State of Missouri and Secretary of State Matt Blunt’s reliance on said statements.... ”
I do not see how these allege a fraud upon Plaintiffs, especially since Plaintiffs did not and do not now claim that they relied on Downard’s statements. Cases cited by Plaintiffs and the principal opinion are distinguishable and not persuasive.
I acknowledge that some third parties can claim fraud if they reasonably relied on a misrepresentation (e.g., investors burned because a company gave its auditors false data). But Plaintiffs do not claim they relied, much less reasonably relied, on Downard’s termination filing.
Plaintiffs cite no solid support for extending fraud liability. I cannot find such authority either and am reluctant to make *270new law, so I would affirm the judgment against Plaintiffs on Count I.2 Since Plaintiffs cannot win punitive damages if they lose on actual damages, I would also affirm the judgment against them on Count XI.
I would affirm the judgment in its entirety.

. This abandoned claim was that PDA’s insurance policy itself was a fraudulent misrepresentation. The principal opinion’s suggestion that Downard defrauded DIFP is something that Plaintiffs did not allege. The Petition never alluded to this in any of its 26 pages/115 paragraphs, let alone in terms of fraud, which Rule 55.15 requires to be alleged "with particularity.”


. To be clear, I do not think PDA’s “termination” was effective against Plaintiffs; that the State lacked a remedy; or that false paperwork could be filed with impunity. But it may open Pandora’s Box to say that persons can sue for misrepresentations that they did not hear, or see, or receive, or rely upon.